Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 04/01/2022.
Claims 17-32 have been allowed.
Claims 17, 18 and 29 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see page 6, filed 04/01/2022, with respect to the rejection(s) of claims 17-32being rejected under 35 U.S.C. 112; have been fully considered and are persuasive.

Claim Rejection Under 35 U.S.C. §103:
Applicant’s arguments, see pages 6-8, filed 04/01/2022, with respect to the rejection(s) of claims 17-25, 27, and 29-32 being rejected under 35 U.S.C. 103 as being unpatentable over Shamir and Taylor; the rejection(s) of claim 26 being rejected under 35 U.S.C. 103 as being unpatentable over Shamir, Taylor and Saxby; and the rejection(s) of claim 28 being rejected under 35 U.S.C. 103 as being unpatentable over Shamir, Taylor and Luo; have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…wherein said current sensor uses a primary current flowing through said conductor to induce a secondary current, wherein said first energy store connects to said current sensor and stores energy from said secondary current, wherein said threshold detector connects to said first energy store to determine when a voltage across terminals of said first energy store exceeds a first threshold voltage, wherein said threshold detector controls said first switch and causes said first switch to permit power to be provided to said processor from said first energy store when said voltage across said terminals of said first energy store has exceeded said first threshold voltage, wherein said second energy store connects to said first energy store, wherein said processor causes said second switch to trigger energy transfer from said first energy store to said second energy store thereby causing power to be supplied to said first wireless-transmitter when said voltage meter determines that a voltage across terminals of said second energy store exceeds a second threshold voltage and causes said first wireless-transmitter to transmit a message containing data representing said primary current to be transmitted.”

Claims 18-28 are also allowed as they further limit allowed claim 17.
Regarding claim 29, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 29,
“…charging a first energy store, thereby causing said first energy store to store electrical energy, transferring energy stored in said first energy store to a second energy store when a voltage across terminals of said first energy store reaches a first threshold voltage,  and using a transmitter, transmitting a message when both data representing a duration has reached a threshold value and when a voltage at terminals of said second energy store has exceeded a second threshold voltage.”
Claims 30-32 are also allowed as they further limit allowed claim 29.
The closest prior art references that were found based on an updated search.
Coutelou et al. US 2011/0196629 - The device has a voltage threshold detector (12) connected to an electric current integration capacitor (9) for detecting a passage of a preset voltage threshold value on the capacitor.
Yamada et al. US 2016/0345081 - The sensor node (10) has an electricity generating element (110) which performs an environmental electric power generation.
Hintz et al. US 2012/0068537 - The energy management system has a second switch (Q2) which couples a negative terminal of a first source connection to a first end of an inductor.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 17 and 29; therefore claims 17-32 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867